Citation Nr: 1612501	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to the service-connected anxiety disorder disability.

2.  Entitlement to service connection for erectile dysfunction, to include as due to medications prescribed for the service-connected anxiety disorder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970 and from September 1971 to December 1976.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In an August 2015 decision, the Board denied service connection for a low back disorder, granted a 70 percent disability rating for anxiety disorder, and remanded the issues of service connection for sleep apnea and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

In an October 2015 rating decision, the RO granted a TDIU effective February 23, 2012.  This is considered a full grant of the benefits sought on appeal.  Further, the Veteran has not disagreed with the effective date assigned.  As such, the Board finds that the issue for a TDIU is not before the Board for consideration.  

Further, as discussed in the August 2015 remand, the Board noted that the Veteran's July 2013 statements of the case (SOCs) issued in connection with the current appeal addressed 20 issues, which in pertinent part, included the issue of service connection for erectile dysfunction.  Although the Veteran's representative checked the box on the VA Form 9 (Appeal to the Board of Veterans' Appeals) indicating a desire to appeal all issues listed on the SOCs, the representative then identified the issues being appealed as follows:  "Anxiety, Back, Sleep Apnea [sic], and [TD]IU."  The cover sheet accompanying the VA Form 9 similarly evidenced intent to appeal only four issues and the VA Form 646 (Statement of Accredited Representative in Appealed Case) and the Informal Hearing Presentation each addressed only the issues of entitlement service connection for a back disability and sleep apnea and to an increased rating for anxiety, to include TDIU.  The August 2015 Board decision found that any ambiguity created by the representative's action of checking the box indicating a desire to appeal all issue addressed by the SOCs of record had been resolved by the information contained in the accompanying document and subsequent filings.  

Thereafter, in a March 2016 Informal Hearing Presentation, the Veteran's representative noted that, after consulting with the Veteran, he wished to continue the appeal for service connection for erectile dysfunction.  The representative argued that the Veteran's VA Form 9 clearly showed that the Veteran intended to appeal all the issue on the SOC as evidenced by him checking the box that stated "I want to appeal all the issues listed on the SOC," albeit only mentioning four issues directly.  The Veteran's representative further indicated that the Veteran now wished to only continue his appeal for service connection or sleep apnea and erectile dysfunction.

In Evans v. Shinseki, 25 Vet. App. 7 (2011), superseding Evans v. Shinseki, 24 Vet. App. 292 (2011), the Court held that a claimant who checked box 9A on his VA Form 9 indicating a desire to appeal all claims listed in the statement of the case did not limit those claims before the Board by specifying on the VA Form 9 arguments as to some, but not all, of the claims presented in the statement of the case.  The Court further held that in the case of any ambiguity of a VA Form 9, VA has a duty, under its own regulations, to notify the claimant of such and allow for clarification. See Id. at 14; see also 38 C.F.R. § 20.101(d) (2015).

Given the ambiguity of the Veteran's VA Form 9s and the representative's most recent clarification of the Veteran's intent to appeal the issues listed on the title page, the Board will assume jurisdiction of the issue of entitlement to service connection for erectile dysfunction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his sleep apnea is related to his anxiety issues, to include medications prescribed for his anxiety disorder.

Pursuant to the Board's August 2015 remand, the AOJ was asked to obtain a medical opinion as to whether it was at least as likely as not that the Veteran's service-connected anxiety disorder caused or aggravated the Veteran's sleep apnea.  

VA obtained a medical opinion regarding the etiology of the Veteran's sleep apnea in October 2015.  The examiner opined that the Veteran's sleep apnea was less likely than not "proximately due to or the result of" the Veteran's service-connected anxiety disorder.  In support of this opinion, the examiner stated that the Veteran clearly had sleep apnea as confirmed by a polysomnography.  As published on a Mayo Clinic website, predominant risk factors of sleep apnea included obesity, male sex, and age.  According to the examiner, the Veteran's service-connected
anxiety disorder and medications used in treatment thereof "may contribute" to
the Veteran's hypersomnolence.  However, the examiner noted that the primary "etiologic factors" were the Veteran's obesity, sex, and age.  The examiner did indicate that there was some overlap in symptoms of his anxiety and symptoms caused by medications used in treatment and sleep apnea, such as hypersomnolence. Further, the examiner also stated that since his sleep apnea was not diagnosed until many years after his term of service, his sleep apnea was not linked to service.

The Board finds the October 2015 VA medical opinion to be inadequate.  Although the examiner discussed the likely etiology of the Veteran's sleep apnea (i.e., obesity, sex, and age), the examiner did not address whether the Veteran's sleep apnea was aggravated by (permanently worsened during service beyond a normal progression) the service-connected anxiety disorder disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2015).  

Further, although the October 2015 VA examiner stated that the Veteran's service-connected anxiety disorder and medications used in treatment thereof "may contribute" to the Veteran's hypersomnolence, the Board finds that the VA examiner's statement does not reflect an opinion of probability and is therefore speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

For these reasons, the Board finds that a remand is warranted in order to assist in determining whether the Veteran's sleep apnea is aggravated by the service-connected anxiety disorder disability, to include medications used in treatment for the anxiety disorder.

Regarding the claim for service connection for erectile dysfunction, the Veteran contends that his erectile dysfunction is either caused or aggravated by medications prescribed for the Veteran's service-connected anxiety disorder disability.  See March 2016 Informal Hearing Presentation.  

The Veteran has not been afforded a VA examination regarding his claimed erectile dysfunction.  As such, a remand is warranted.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain an addendum opinion regarding the Veteran's sleep apnea (a physical examination is not required unless deemed necessary). The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.

(a)  The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea is caused by any of the Veteran's service-connected disabilities, to include medication prescribed for those disabilities.  The examiner should further comment on the statement that the anxiety and medications may contribute to hypersomnolence.

(b)  The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea is aggravated the Veteran's service-connected disabilities, to include medication prescribed for those disabilities. 

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

2.  The RO/AMC should afford the Veteran a VA examination to regarding the Veteran's claimed erectile dysfunction.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.

(a)  The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's erectile dysfunction is caused by any service-connected disability, to include medication prescribed for those disabilities.

(b)  The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated by a service-connected disability, to include medication prescribed for those disabilities.

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




